DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a sandwich structure" in line 3.  Reading in light of the specification, sandwich structure appears to refer to all the casings, including first, second and third pluralities. Claim 16 depends on claim 1, which claims only one plurality or one layer of casings. Therefore, the meaning of “a sandwich structure” is not clear. For examination purposes, claim 16 is interpreted as depending on claim 8.
Clam 20 recites the limitation "diagonally" in lines 2-3. It is unclear how the casings can be arranged diagonally relative to the length/width while in the base claim 18, it is already recited that the casings are arranged lengthwise/widthwise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (EP 1574812), hereinafter Barbe, in view of Cooke (GB 2067478).
Regarding claim 1, Barbe discloses an armoured vehicle undershield for a land-based armoured vehicle (Barbe, abstract and Fig. 3), comprising: an underside guard (Barbe, 1 in Fig. 3); a plurality of casings (Barbe, 8 in Fig. 3) spaced from each other across the underside guard and coupled to the underside guard.
Regarding claim 2, Barbe discloses part of the armoured vehicle undershield of claim 1, wherein the casings are or comprise one or more closed conduits (Barbe, Fig. 3, 8 consists of five tubes).
Regarding claim 13, Barbe discloses part of the armoured vehicle undershield of claim 1, wherein the underside guard is formed from one or more metals (Barbe, paragraph 0036, using non-magnetic metals).
Regarding claim 14, Barbe discloses part of the armoured vehicle undershield of claim 1.
Barbe fails to disclose fibre reinforced composite material at least partially encased by the plurality of casings, wherein the fibre reinforced composite material comprises a matrix and at least one fibrous material as recited in claim 1 and each of the casings is formed from one or more metals as recited in claim 14.
However, Cooke teaches fibre reinforced composite material at least partially encased by the plurality of casings, wherein the fibre reinforced composite material comprises a matrix and at least one 
Cooke is considered to be analogous art because it is in the same field of vehicle protection device as Barbe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe to incorporate the teachings of Cooke and have fibre reinforced composite material encased by the casings, which can be formed from metals. Doing so provides reinforcement to the casings and resists bending (Cooke, page 1, line 54) and metal would make the structure more resilient.
Claims 3-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barbe and Cooke as applied to claim 1 above, and further in view of Lujan et al. (WO 2006068655), hereinafter Lujan.
Regarding claim 3, the combination of Barbe and Cooke teaches the armoured vehicle undershield of claim 1, wherein the plurality of casings include an elongate casing (Barbe, Fig. 3, one of the tubes), a length of the elongate casing being arranged to extend along a length of the underside guard (Barbe, length is in the longitudinal direction of the tubes).
Regarding claim 4, the combination of Barbe and Cooke teaches part of the armoured vehicle undershield of claim 3.
Regarding claim 5, the combination of Barbe and Cooke teaches the armoured vehicle undershield of claim 1.
Regarding claim 6, the combination of Barbe and Cooke teaches part of the armoured vehicle undershield of claim 5, wherein the plurality of casings is elongate in shape (Barbe, long slim tubes in Fig. 3), and lengths of the plurality of casings are arranged to extend along a length of the underside guard (Barbe, length is in the longitudinal direction of the tubes).

Regarding claim 8, the combination of Barbe and Cooke teaches part of the armoured vehicle undershield of claim 5.
Regarding claim 16, the combination of Barbe and Cooke teaches part of the armoured vehicle undershield of claim 8.
The combination of Barbe and Cooke fails to teach the armoured vehicle undershield further comprises a further elongate casing, a length of the further elongate casing being arranged to extend along a width of the underside guard as recited in claim 3; the length of the further elongate casing is substantially perpendicular to the length of the elongate casing as recited in claim 4; a second plurality of casings situated on the plurality of casings as recited in claim 5; the second plurality of casings is elongate in shape and lengths of the second plurality of casings are arranged to extend along a width of the underside guard as recited in claim 6; lengths of the second plurality of casings are substantially perpendicular to the lengths of the plurality of casings as recited in claim 7; and a third plurality of casings situated on the second plurality of casings as recited in claim 8; each of the casings with fibre reinforced composite material therein forms a sandwich structure as recited in claim 16.
However, Lujan teaches a further elongate casing (Lujan, one of the tubes in top layer in Fig. 10), a length of the further elongate casing being arranged to extend along a width of the underside guard (Lujan, page 8, paragraph 2, perpendicular to the first plurality of casings); the length of the further elongate casing is substantially perpendicular to the length of the elongate casing (Lujan, page 8, paragraph 2); a second plurality of casings situated on the plurality of casings (Lujan, top layer in Fig. 10); the second plurality of casings is elongate in shape and lengths of the second plurality of casings are arranged to extend along a width of the underside guard (Lujan, Fig. 10 and page 8 paragraph 2); and 
Lujan is considered to be analogous art because it is in the same field of vehicle protection device (Lujan, page 1 paragraph 1) as Barbe and Cooke. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe and Cooke to incorporate the teachings of Lujan and have a second layer of casings where the casings are oriented in perpendicular pattern. Doing so provides additional reinforcement to overcome lateral forces (Barbe, paragraph 32).
The combination of Barbe, Cooke, and Lujan teaches the claimed invention except for a third plurality of casings. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to add another layer of casings in a way similar to adding the second layer such that there are three layers forming a sandwich structure. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), See MPEP 2144.04 VI.
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barbe and Cooke as applied to claim 1 above, and further in view of Sloman (WO 2012052768).
Regarding claim 9, the combination of Barbe and Cooke teaches the armoured vehicle undershield of claim 1.
Regarding claim 11, the combination of Barbe and Cooke teaches the armoured vehicle undershield of claim 1.
Regarding claim 12, the combination of Barbe and Cooke teaches part of the armoured vehicle undershield of claim 11.

However, Sloman teaches the fibre reinforced composite material has an elastic modulus of at least 70GPa and/or a tensile strength of at least 2.5GPa (Sloman, page 17 line 34 – page 18 line 5, material property of ultra-high molecular weight polyethylene, see NPL attached); the at least one fibrous material comprises at least one of: carbon fibre, glass fibre, boron fibre, aramid fibre or ultra-high-molecular-weight polyethylene (Sloman, page 18 lines 1-5); and the matrix comprises a thermosetting resin or a thermoplastic material (Sloman, ultra-high molecular weight polyethylene is thermoplastic).
One of ordinary skill in the art would have understood that polypropylene in Cooke (Cooke, page 1 lines 61-66) and ultra-high molecular weight polyethylene in Sloman have similar functions. Since both Cooke and Sloman teach a fiber reinforced composite material, it would have been obvious to substitute one known material for another, as it would have yielded predictable results to one of ordinary skill in the art.
Claims 1 and 14 are further rejected under 35 U.S.C. 103 as being unpatentable over Barbe et al. (US 20080111396), hereinafter Yves Barbe, in view of Cooke.
Regarding claim 1, Yves Barbe discloses an armoured vehicle undershield for a land-based armoured vehicle (Yves Barbe, abstract and Fig. 4), comprising: an underside guard (Yves Barbe, 9 in Fig. 4); a plurality of casings (Yves Barbe, 10, 10a, and 10b in Fig. 4) spaced from each other across the underside guard and coupled to the underside guard.
Regarding claim 14, Yves Barbe discloses part of the armoured vehicle undershield of claim 1.

However, Cooke teaches fibre reinforced composite material at least partially encased by the plurality of casings, wherein the fibre reinforced composite material comprises a matrix and at least one fibrous material (Cooke, Fig. 4 and page 1 lines 61-66) and each of the casings is formed from one or more metals (Cooke, page 2, line 60).
Cooke is considered to be analogous art because it is in the same field of vehicle protection device as Yves Barbe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Yves Barbe to incorporate the teachings of Cooke and have fibre reinforced composite material encased by the casings, which can be formed from metals. Doing so provides reinforcement to the casings and resists bending (Cooke, page 1, line 54) and metal would make the structure more resilient.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yves Barbe and Cooke as applied to claim 14 above, and further in view of Sloman and Bocchieri et al. (US 20170328685), hereinafter Bocchieri.
Regarding claim 15, the combination of Yves Barbe and Cooke teaches the armoured vehicle undershield of claim 14, but fails to teach the underside guard and the one or more metals are formed from steel.
Sloman teaches steel underside guard (Sloman, page 15, line 5).
Sloman is considered to be analogous art because it is in the same field of vehicle protection device as Yves Barbe and Cooke. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by 
Bocchieri teaches steel casings (Bocchieri, paragraph 0012, 0038, and 0040).
Bocchieri is considered to be analogous art because it is in the same field of vehicle protection device as Yves Barbe, Cooke, and Sloman. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Yves Barbe and Cooke to incorporate the teachings of Bocchieri and have the casings made of steel. Doing so provides a strong structure to protect the vehicle.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bocchieri in view of Cooke.
Regarding claim 18, Bocchieri discloses an armoured vehicle undershield for a land-based armoured vehicle (Bocchieri, Fig. 3A), comprising: an underside guard (Bocchieri, 210 in Fig. 3A) having a length, a width and a depth (Bocchieri, see annotated Fig. 3A); a first plurality of elongate casings (Bocchieri, 220 in Fig. 3A) coupled to the underside guard (Bocchieri, coupled through 215 in Fig. 3A) and arranged lengthwise relative to the underside guard; and a second plurality of elongate casings (Bocchieri, 240 in Fig. 3A) coupled to the underside guard (Bocchieri, coupled through 251 and 250) and arranged widthwise relative to the underside guard.

    PNG
    media_image1.png
    275
    682
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 3A from Bocchieri

Regarding claim 20, Bocchieri discloses part of the armoured vehicle undershield of claim 19, wherein lengths of the first plurality of casings are arranged diagonally relative to the length of the underside guard, and/or wherein the lengths of the second plurality of casings are arranged diagonally (Bocchieri, second plurality of casings, length is diagonal at the dog bone transition region) relative to the width of the underside guard.
Bocchieri fails to disclose fibre reinforced composite material in the first and second pluralities of casings.
However, Cooke teaches fibre reinforced composite material in casing (Cooke, Fig. 4 and page 1 lines 61-66).
Cooke is considered to be analogous art because it is in the same field of vehicle protection device as Bocchieri. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Bocchieri to incorporate the teachings of Cooke and have fibre reinforced composite material encased by the casings. Doing so provides reinforcement to the casings and resists bending (Cooke, page 1, line 54).
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barbe in view of Cooke and Lujan.
Regarding claim 18, Barbe discloses an armoured vehicle undershield for a land-based armoured vehicle (Barbe, abstract and Fig. 3), comprising: an underside guard (Barbe, 1 in Fig. 2-3) having a length (Barbe, Fig. 3, in the longitudinal direction of the tubes), a width (Barbe, Fig. 2-3, in the direction of 7 or 9, perpendicular to the tubes in Fig. 3) and a depth (Barbe, Fig. 2-3, from top to bottom, perpendicular 
Regarding claim 21, Barbe discloses part of the armoured vehicle undershield of claim 18.
Barbe fails to disclose fibre reinforced composite material in the casings and a second plurality of elongate casings as recited in claim 18, and the second plurality of elongate casings is coupled to the underside guard at least partially via a connection to the first plurality of elongate casings as recited in claim 21.
Cooke teaches fibre reinforced composite material in casing (Cooke, Fig. 4 and page 1 lines 61-66).
Cooke is considered to be analogous art because it is in the same field of vehicle protection device as Barbe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe to incorporate the teachings of Cooke and have fibre reinforced composite material encased by the casings. Doing so provides reinforcement to the casings and resists bending (Cooke, page 1, line 54).
Lujan teaches a second plurality of elongate casings (Lujan, Fig. 10) coupled to the underside guard and arranged widthwise relative to the underside guard (Lujan, page 8, paragraph 2, perpendicular to the first plurality of casings) and the second plurality of elongate casings is coupled to the underside guard at least partially via a connection to the first plurality of elongate casings (Lujan, top layer will be in contact with the bottom layer, which is the first plurality of casings).
Lujan is considered to be analogous art because it is in the same field of vehicle protection device (Lujan, page 1 paragraph 1) as Barbe and Cooke. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe and Cooke to incorporate the teachings of Lujan and have a second layer .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barbe in view of Cooke and Yves Barbe.
Regarding claim 23, Barbe discloses an armoured vehicle undershield for a land-based armoured vehicle (Barbe, abstract and Fig. 3), comprising: an underside guard (Barbe, 1 in Fig. 3); a plurality of casings (Barbe, 8 in Fig. 3) spaced from each other across the underside guard.
Barbe fails to disclose casings directly connected to the underside guard by welding; and fibre reinforced composite material at least partially encased by the plurality of casings.
Cooke teaches fibre reinforced composite material at least partially encased by the plurality of casings (Cooke, Fig. 4 and page 1 lines 61-66).
Cooke is considered to be analogous art because it is in the same field of vehicle protection device as Barbe. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe to incorporate the teachings of Cooke and have fibre reinforced composite material encased by the casings. Doing so provides reinforcement to the casings and resists bending (Cooke, page 1, line 54).
Yves Barbe teaches casings directly connected to the underside guard by welding (Yves Barbe, paragraph 30).
Yves Barbe is considered to be analogous art because it is in the same field of vehicle protection device as Barbe and Cooke. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the undershield as taught by Barbe and Cooke to incorporate the teachings of Yves Barbe and have the casings welded to the underside guard. Doing so provides additional stability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle protection assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612